MEMORANDUM OPINION
                                        No. 04-11-00020-CV

                           IN THE INTEREST OF M.D., et al, Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00813
                             Honorable Olin B. Strauss, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 3, 2011

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on July 1, 2011, has not been filed. On July 7, 2011,

this court ordered appellant to show cause in writing by July 22, 2011, why this appeal should

not be dismissed for want of prosecution. Appellant did not respond. The appeal is dismissed

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed

against appellants.

                                                   PER CURIAM